Case 19-11549-JDW      Doc 49    Filed 07/01/20 Entered 07/01/20 09:23:06        Desc Main
                                Document      Page 1 of 2



               IN THE UNITED STATES BANKRUPTCY COURT FOR
                   THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                              CHAPTER 13 CASE NO.:

DEWAYNE JONES                                                  19-11549-JDW

     RESPONSE TO MOTION TO SUSPEND CHAPTER 13 PLAN PAYMENTS

       COMES NOW Locke D. Barkley, Chapter 13 Trustee, by and through counsel,
and files this response to the Debtor’s Motion to Suspend Chapter 13 Plan Payments
(Dkt. #45) (the “Motion”) and in support states as follows:

       The Trustee has no objection to the requested suspension for July and August
2020, and the refund of funds received from or on behalf of the Debtor during that
period. However, the Trustee requests that any order granting the relief requested
include the following provision: “Within 30 days of the completion of the suspension
period the Debtor shall either resume full payments to the Trustee or file a motion
seeking additional relief, failing which may result in the dismissal of this case without
the necessity of further notice or hearing.”

       WHEREFORE, PREMISES CONSIDERED, Locke D. Barkley, Chapter 13 Trustee,
prays that upon notice and hearing that this Court enter its order granting the Debtor’s
Motion, subject to the limitation above, and for such other relief to which the Trustee
and this bankruptcy estate may be entitled.

       Dated: July 1, 2020

                                          Respectfully submitted,
                                          LOCKE D. BARKLEY, TRUSTEE

                                          BY: /s/ W. Jeffrey Collier
                                          W. JEFFREY COLLIER (MSB No. 10645)
                                          Attorney for Trustee
                                          6360 I-55 North, Suite 140
                                          Jackson, Mississippi 39211
                                          (601) 355-6661
                                          ssmith@barkley13.com


                                               1
Case 19-11549-JDW      Doc 49     Filed 07/01/20 Entered 07/01/20 09:23:06        Desc Main
                                 Document      Page 2 of 2



                              CERTIFICATE OF SERVICE

        I, the undersigned attorney for the Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby
certify that I either mailed by United States Postal Service, first class, postage prepaid,
or electronically notified through the CM/ECF system, a copy of the above and
foregoing to the Debtor, attorney for the Debtor, the United States Trustee, and other
parties in interest, if any, as identified below.

       Dated: July 1, 2020

                                          /s/ W. Jeffrey Collier
                                          W. JEFFREY COLLIER




                                              2
